Citation Nr: 1010258	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-30 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce


INTRODUCTION

The Veteran served on active duty from September 1959 to 
September 1963 and from April 1965 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for a major depressive disorder with anxiety. 

In September 1970, the Veteran initially claimed service 
connection for a "nervous condition," which he stated began 
in 1961 during his first period of service.  In a May 1971 
rating decision, the RO denied entitlement to service 
connection for a chronic anxiety reaction on the grounds that 
the Veteran's condition pre-existed service and was not 
aggravated during service beyond its natural progression.  
The RO noted that the service treatment records from the 
first period of service had not been received.  The Veteran 
did not appeal, and the May 1971 rating decision became 
final.  See 38 U.S.C.A. § 7105.  However, service treatment 
records from the Veteran's first period of service were 
subsequently associated with the claims folder in 2005.  
Therefore, rather than determining whether new and material 
evidence has been submitted, the claim for service connection 
for an acquired psychiatric disorder will be reconsidered on 
the merits.  See 38 C.F.R. § 3.156(c) (2009). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran contends that he currently suffers from an 
acquired psychiatric disorder that he incurred in service.  
Specifically, he contends that he started having problems 
with depression and anxiety following a motor vehicle 
accident that occurred while he was serving in Spain in May 
1968.  

Here, on entrance examination in September 1959, the Veteran 
denied having any psychiatric problems and psychiatric 
evaluation was normal.  In July 1960, he complained of being 
nervous and his hands were shaking.  There was no diagnosis.  
On separation examination in August 1963, the Veteran 
reported mild nervousness ever since coming to Alabama.  
Psychiatric evaluation was again normal.

At his entrance examination prior to his second period of 
service in April 1965, the Veteran denied any psychiatric 
problems and psychiatric evaluation was normal.  He was 
treated for nervousness in May 1965, June 1965, and September 
1965.  In September 1965, he stated that he had reenlisted 
because he could not hold a steady job in civilian life.  He 
was diagnosed as having anxiety in October 1965.  The Veteran 
was described as highly nervous in November 1967 and 
complained of intermittent diarrhea for all of his life 
aggravated by emotional situation.  He was involved in an 
automobile accident in May 1968.  In August 1968, he 
complained of anxiety and was told to try Lithium two times a 
day.  

In July 1969, the Veteran was diagnosed as having chronic 
mild anxiety and referred for a psychiatric consultation.  On 
psychiatric consultation, he reported that he had always had 
a problem with nervousness and had been a nervous and sickly 
child.  He appeared mildly anxious with some pressure of 
speech, but did not appear depressed or complain of 
depression.  The diagnosis was anxiety, chronic, mild.  The 
Veteran's subsequent service treatment records in August 1969 
and January 1970 also note mild anxiety.

Following service, VA treatment records from July 1997 
through October 1997 show treatment for anxiety.  In November 
1997, the Veteran was hospitalized with complaints of stress 
and depression, and expressed suicidal ideation.  The 
diagnosis given was acute major depression.  Evaluations 
provided by the California Department of Social Services, 
Disability Evaluation Division, from December 1997 also show 
reports of anxiety and depression.  Specifically, the Veteran 
reported a long history of anxiety, stress, and depression.  
The examiners diagnosed him with depression, anxiety, and 
stress.  Private physician records also show treatment for 
depression in December 1997.  

May 1998 VA treatment records provide a diagnosis of panic 
disorder and agoraphobia, and August 1998 records note the 
possible occurrence of panic attacks.  In December 1998, a 
private psychologist diagnosed with Veteran with panic with 
agoraphobia and depressive features.  Subsequently, VA 
treatment records from December 1998, May 1999, February 
1999, January 2002, December 2003, and May 2004 show 
complaints of and treatment for anxiety and/or depression, as 
do private treatment records from September 2004, October 
2004, and January 2005.

In January 2006, the Veteran was provided a VA examination.  
The examiner noted the Veteran's contention that his anxiety 
and depression began after his motor vehicle accident in 
service.  The diagnoses given were "history of major 
depressive disorder" and "anxiety disorder."  However, the 
examiner stated that she could not make a connection between 
the Veteran's service and his anxiety and/or depression 
because the Veteran was not clear as to whether or not he had 
anxiety before or after service.  Therefore, the examiner 
stated that she could not give an etiological opinion without 
resorting to speculation.  

A VA Form 10-7131 dated in May 1971 indicates that the 
Veteran was under medical care in Puerto Rico in October 1970 
for a conversion reaction.  In 2007, efforts to obtain his 
treatment records from the San Juan VA Medical Center were 
unsuccessful.  However, a notation made in May 1971 indicates 
that these records may have been transferred to the "VAH OPT 
Miami, FL."  On remand, the Veteran's VA treatment records 
should be obtained from this facility.  

The Veteran should also be scheduled for an additional VA 
examination, as the opinion rendered in January 2006 is not 
sufficient upon which to base a decision with regard to this 
claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(When VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's treatment records for a 
psychiatric disorder from the Miami VA 
treatment facility, dated from July 1970 
to present.  If these records are 
unavailable, a negative reply is 
required.  Please document all actions 
taken to obtain these records.  

2.  Thereafter, schedule the Veteran for 
a VA psychiatric examination, preferably 
by a psychiatrist.  The claims file, 
including a copy of this remand, must be 
made available to the examiner, and the 
examination report should reflect that a 
review of the claims folder was 
completed.  Any indicated diagnostic 
tests and studies should be accomplished.  

The examiner should provide a diagnosis 
for all psychiatric disorders found to be 
present, i.e., anxiety, depression, etc.

The examiner must provide an opinion as 
to the date of onset of all current 
psychiatric disorders found to be 
present.

Specifically, please provide an opinion 
as to whether it is at least as likely as 
not (50% probability or greater) that any 
current psychiatric disorder had its 
clinical onset during the Veteran's 
military service from September 1959 to 
September 1963 or from April 1965 to July 
1970.

If it is determined that any current 
psychiatric disorder had its clinical 
onset after service, please provide an 
opinion as to whether it is at least as 
likely as not (50% probability or 
greater) that it is etiologically related 
to any in-service disease, event, or 
injury, including the automobile accident 
in May 1968.

Please provide an opinion as to whether 
any current psychiatric disorder had its 
clinical onset prior to the Veteran's 
military service from September 1959 to 
September 1963 or from April 1965 to July 
1970.  If so, is there any factual 
evidence which supports a conclusion that 
during military service the Veteran's 
psychiatric disorder underwent an 
identifiable permanent increase in 
severity which was beyond its natural 
progression?

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Then, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report. If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.

4.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
is not granted, provide the Veteran and 
his representative a supplemental 
statement of the case and provide an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).






